DETAILED ACTION

Oath/Declaration
1.	Oath and declaration filed on 4/3/2020 is accepted.
Double Patenting
2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 26 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1, 5 and 11 are respectively U.S. Patent No. 10,631,726 B2 the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:
Instant application 16/840,317
 Regarding claim 21, A measurement system for a cornea, comprising: a light source configured to emit light; at least one optical element positioned to receive the light from the light source and configured to focus the light to an area of corneal tissue at a selected depth of the cornea, a light signal being generated at the area of corneal tissue in response to the light from the light source: a pinhole structure including an aperture, the pinhole structure positioned to receive the light signal generated at the area of 
 Regarding claim 26, The measurement system of claim 21, further comprising a scan mechanism configured to cause the at least one optical element to scan the cornea at a plurality of depths and to focus the light from the light source on a respective area of corneal tissue at each depth, wherein for each depth: (i) the aperture of the pinhole structure is configured to selectively transmit the light signal from the respective area of corneal tissue, and (ii) the detector is configured to capture the light signal transmitted by the aperture and to communicate information relating to a measurement of the light signal captured by the detector, and the controller is configured to receive the information from the detector for each depth and to determine, based on the information for the plurality of depths, a measurement of the light signal in the cornea as a function of depth.

U.S.Patent No. 10,631,726 B2
 Regarding claim 1, A measurement system for a cornea, comprising: a light source configured to emit an excitation light that causes a fluorescing agent applied to a cornea to generate a fluorescence emission; at least one optical element positioned to receive the excitation light from the light source and configured to focus the excitation light to an area of corneal tissue at a selected depth of the cornea, the fluorescing agent in the cornea generating the fluorescence emission in response to the excitation light; a pinhole structure including an aperture, the pinhole structure positioned to receive the fluorescence emission from the fluorescing agent in the cornea, the aperture being configured to selectively transmit the fluorescence emission from the area of corneal tissue at the selected depth; a detector positioned to capture the selected fluorescence emission transmitted by the aperture and configured to communicate information relating to a measurement of the selected fluorescence emission captured by the detector; and a controller communicatively coupled to the detector and configured to receive the information from the detector and to determine, based on the information, a measurement of the fluorescing agent in the area of corneal tissue at the selected depth.
 Regarding claim 5, A measurement system for a cornea, comprising: a light source configured to emit an incidence light; at least one optical element positioned to receive the incidence light from the light source and configured to focus the incidence light to an area of corneal tissue at a selected depth of the cornea, the area of corneal tissue reflecting the incidence light; a scan mechanism configured to cause the at least one optical element to scan the cornea at a plurality of depths and to focus the incidence light on a respective area of corneal tissue at each depth, the plurality of depths extending from an anterior surface of the cornea to a posterior surface of the cornea; a pinhole structure including an aperture, the pinhole structure positioned to receive, for each depth, the reflected light from the respective area of corneal tissue, the aperture of wherein the measurement of the selected reflected light is determined according to a resolution of greater than 10 m along an axis corresponding to the depth of the corneal tissue and/or a plane transverse to the axis.
 	Regarding claim 11, The measurement system of claim 5, wherein the scan mechanism is further configured to operate the at least one optical element to scan the cornea at a plurality of transverse locations across each depth and to focus the excitation light on a respective area of corneal tissue at each transverse location at each depth, wherein for each transverse location at each depth: (i) the aperture of the pinhole structure is configured to selectively transmit the fluorescence emission from the respective area of corneal tissue, and (ii) the detector is configured to capture the selected fluorescence emission transmitted by the aperture and to communicate information relating to a measurement of the selected fluorescence emission captured by the detector, andMcDONNELL BOEHNEN HULBERT &BERGHOFF LLP 300 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606 TELEPHONE (312) 913-0001U.S. Patent Application Ser. No. 15/868,457 Response to non-final Office Action mailed January 28, 2019 Page 5 of 14 the controller is configured to receive the information from the detector for each transverse location and to determine, based on the information for the 
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (2011/0237999 A1) in view of Tearney et al (7,889,348 B2).
 Regarding claim 21, Muller et al  discloses  (refer figures 1,7A,7B) a measurement  system for a cornea, comprising: a light source (110) (paragraph 0062) configured to emit light; at least one optical element positioned to receive the light from the light source (110)  and configured to focus the light to an area of corneal tissue at a selected depth of the cornea (2) (paragraph 0061), a light signal being generated at the area of corneal tissue in response to the light from the light source (110):  including an aperture (738) ,  light signal generated at the area of corneal tissue, the aperture (738)  being configured to selectively transmit the light signal from the area of corneal tissue at the 
Muller et al discloses all the claimed limitations except the pinhole structure and the detector.
Tearney et al discloses the pinhole structure (shown in figure 14) and the detector (150) (column 6, lines 5-22).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the pinhole structure and the detector in to the Muller et al   a measurement system for a cornea for   a high number of resolved within the small diameter as taught by Tearny (column 3, lines 10-20).
Regarding claim 22, Muller et al discloses wherein the light signal  from the area of corneal tissue.
Muller et al discloses all the claimed limitations except a fluorescence emission.
Tearney et al discloses a fluorescence emission (figure 13).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a fluorescence emission in to the Muller et al   a measurement system for a cornea for   a high number of resolved within the small diameter as taught by Tearny (column 3, lines 10-20).


Regarding claim 23, Muller discloses wherein the light signal (110) is reflected light from the area of corneal (2) tissue.  
Regarding claim 24, Muller et al discloses, wherein the measurement of the light signal generated at the area of corneal (2) tissue indicates a measurement of cross-linking activity at the selected depth.  
Regarding claim 31, Muller et al  discloses  (refer figures 1,7A,7B) a method for monitoring a cornea (2), comprising: emitting light from a light source (110) ; receiving, by at least one optical element, the light from the light source; focusing, by the at least one optical element, the light from the light source (110) to an area of corneal (2)  tissue at a selected depth of the cornea; receiving, by a pinhole structure, a light signal generated at the area of corneal tissue at the selected depth in response to the light from the light source; selectively transmitting, by an aperture (738) of the pinhole structure, the light signal generated at the area of corneal tissue at the selected depth; capturing, by a detector, the light signal transmitted by the aperture; communicating to a controller (120), information relating to a measurement of the light signal captured by the detector; determining, by the controller, a measurement of the light signal generated at the area of corneal tissue at the selected depth based on the information .  
Muller et al discloses all the claimed limitations except the pinhole structure and the detector.
Tearney et al discloses the pinhole structure (shown in figure 14) and the detector (150) (column 6, lines 5-22).

Regarding claim 32, Muller et al discloses wherein the light signal (110)  from the area of corneal tissue.
Muller et al discloses all the claimed limitations except a fluorescence emission.
Tearney et al discloses a fluorescence emission (figure 13).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a fluorescence emission in to the Muller et al   a measurement system for a cornea for   a high number of resolved within the small diameter as taught by Tearny (column 3, lines 10-20).
Regarding claim 33, Muller discloses wherein the light signal (110) is reflected light from the area of corneal tissue.  
 Regarding claim 34, Muller et al discloses, wherein the measurement of the light signal (110) generated at the area of corneal (2) tissue indicates a measurement of cross-linking activity at the selected depth.  
Allowable Subject Matter
4.    Claims 25,27-30 and 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
5.    The following is a statement of reasons for the indication of allowable subject matter:  wherein the measurement of the light signal is determined according to a .  
Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/10/2022